                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 FAYZA and BADR SINNO                            §
      Plaintiffs,                                §
                                                 §
 v.                                              §
                                                 §           Civil Action No. _______________
                                                                                5:21-cv-782
 SAFECO INSURANCE COMPANY OF                     §
 INDIANA                                         §
      Defendant.


      SAFECO INSURANCE COMPANY OF INDIANA’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Safeco Insurance Company of Indiana (“Safeco”) files this Notice of Removal pursuant to

28 U.S.C. §1446(a) and respectfully shows the following:

                                    Procedural Background

       1.      On June 29, 2021, Plaintiffs Fayza and Badr Sinno filed their Original Petition

(“Original Petition”) styled Cause No. 2021CI12992; Fayza and Badr Sinno v. Safeco Insurance

Company of Indiana; In the 224th Judicial District Court, Bexar County, Texas. Safeco was served

with citation on July 20, 2021, and filed its Original Answer on August 9, 2021.

                                        Nature of the Suit

       2.      This lawsuit involves a dispute over Safeco’s handling of Plaintiffs’ insurance

claim for damages from a wind/hail storm allegedly sustained by their residential property located

at 12822 Vista Haven, San Antonio, Texas 78216. Plaintiffs assert causes of action against Safeco

for breach of contract, noncompliance with the Texas Insurance Code (unfair settlement practices,

non-prompt payment of the claim), breach of the duty of good faith and fair dealing, and violations

of the Texas Deceptive Trade Practices.
                                               Basis for Removal

        3.       Removal is proper under 28 U.S.C. §1332 because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

        A. The Amount in Controversy Exceeds $75,000.

        4.       In determining the amount in controversy, the court may consider “policy limits

and potential attorney’s fees, [. . .] penalties, statutory damages, and punitive damages.”1 Here,

Plaintiffs claim that their property, which Plaintiffs insured through Safeco, sustained storm

damage.2 Plaintiffs seek damages for Safeco’s alleged failure to pay them what was owed under

the terms of their insurance contract.3 The Policy in effect on the reported date of loss was Texas

Select Homeowner’s Policy with coverage limits of $421,200 for the dwelling and $168,480 for

personal property. Plaintiffs seek statutory penalties and treble damages under the Texas Insurance

Code.4 Plaintiffs also seek attorney fees for bringing this suit.5

        5.       Plaintiffs plead in their Original Petition that they are seeking monetary relief of

over “$250,000.00 but not more than $1,000,000.00.”6 Further, Plaintiffs presented a settlement

offer to Safeco in which Plaintiffs asserted damages totaled $171,582.65 (including repairs to the



1
   St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages).
2
  See Exhibit A, Original Petition at Page 2.
3
  See Exhibit A, Original Petition at Page 3.
4
  See Exhibit A, Original Petition at Pages 11-13.
5
  See Exhibit A, Original Petition at Pages 12-13.
6
  See Exhibit A, Original Petition at Page 13.


                                                         2
loss, less prior payments, deductibles and policy payment limitations, interest, damages and

attorney’s fees at that time).7 Consistent with the amount sought in the Petition and settlement

demand, this dispute exceeds the amount in controversy required for diversity jurisdiction pursuant

to 28 U.S.C. §1332. Thus, given the Policy limits pertinent to Plaintiffs’ claim, the nature of

Plaintiffs’ claim, and the types of damages sought, it is more likely than not that the amount in

controversy exceeds the federal jurisdictional minimum of $75,000.00.

           B. Complete Diversity Exists Among Remaining Parties

           6.      Upon information and belief, Plaintiffs each were a citizen of Texas when their

Petition was filed and each continue to be citizens of Texas.

           7.      Safeco is a company organized under the laws of the State of Indiana with its

principal place of business is 175 Berkeley Street, Boston, Massachusetts. Accordingly, complete

diversity exists between Plaintiffs and Safeco, the only remaining parties to the suit.

           C. The Removal is Procedurally Correct

           8.      Safeco was first served with the Original Petition in District Court on July 20, 2021.

Therefore, Safeco filed this Notice of Removal within the 30-day time period required by 28

U.S.C. §1446(b)(3).

           9.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a substantial

part of the events giving rise to Plaintiffs’ claims allegedly occurred in this district.

           10.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice as Exhibit A.




7
    See Exhibit B, Demand to Safeco


                                                     3
        11.     Pursuant to 28 U.S.C. §1446(d), promptly after Safeco files this Notice, written

notice of the filing of this Notice of Removal will be given to Plaintiffs, the adverse party.

        12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be filed

with the District Clerk for 224th Judicial District for Bexar County, Texas, promptly after Safeco

files this Notice.

        WHEREFORE, Safeco Insurance Company of Indiana requests that this action be removed

from the 224th District Court of Bexar County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, and that this Court enter such further orders as

may be necessary and appropriate.




                                                  4
                                                     Respectfully submitted,

                                                     LINDOW ▪ STEPHENS ▪ SCHULTZ LLP
                                                     One Riverwalk Place
                                                     700 N. St. Mary’s Street, Suite 1700
                                                     San Antonio, Texas 78205
                                                     Telephone:    (210) 227-2200
                                                     Facsimile:    (210) 227-4602
                                                     dstephens@lsslaw.com




                                                     By:
                                                            David R. Stephens
                                                            State Bar No. 19146100

                                                     COUNSEL FOR SAFECO INSURANCE
                                                     COMPANY OF INDIANA




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was filed
electronically with the United States District Court for the Western District of Texas, San Antonio
Division, with notice of case activity to be generated and sent electronically by the Clerk of the
Court with ECF notice being sent on this 19th day of August, 2021, addressed to those who do not
receive notice from the Clerk of the Court.

       Chad T. Wilson
       Jay Scott Simon
       CHAD T. WILSON LAW FIRM, PLLC
       455 East Medical Center Boulevard, Suite 555
       Webster, Texas 77598
       cwilson@cwilsonlaw.com
       jsimon@cwilsonlaw.com




                                                            _____________________________
                                                            David R. Stephens


                                                5
